                                                         Case 4:19-cv-07578-JSW Document 4 Filed 11/18/19 Page 1 of 2



                                                   1   VENABLE LLP
                                                       Frank C. Cimino, Jr. (pro hac vice)
                                                   2   FCCimino@venable.com
                                                       Megan S. Woodworth (pro hac vice)
                                                   3   MSWoodworth@venable.com
                                                       Charles J. Monterio, Jr. (pro hac vice)
                                                   4   CJMonterio@venable.com
                                                       600 Massachusetts Ave., NW
                                                   5   Washington, D.C. 20001
                                                       Telephone: (202) 344-4000
                                                   6   Facsimile: (202) 344-8300
                                                   7   William A. Hector (SBN 298490)
                                                       WAHector@venable.com
                                                   8   101 California Street, Suite 3800
                                                       San Francisco, CA 94111
                                                   9   Telephone:     (415) 653-3750
                                                       Facsimile:     (415) 653-3755
                                                  10
                                                       Attorneys for Plaintiff
                                                  11   Viavi Solutions Inc.
                                                  12
              101 CALIFORNIA STREET, SUITE 3800




                                                  13                                 UNITED STATES DISTRICT COURT
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14                                NORTHERN DISTRICT OF CALIFORNIA
                         415.653.3750




                                                  15   VIAVI SOLUTIONS INC.                                 Case No. 3:19-cv-07578
                                                  16                   Plaintiff,
                                                  17                   v.                                   CERTIFICATE OF INTERESTED
                                                                                                            ENTITIES OR PERSONS
                                                  18   OPTRONTEC INC., LG INNOTEK CO.,
                                                       LTD., LG ELECTRONICS, INC., and LG
                                                  19   ELECTRONICS U.S.A., INC.,
                                                  20                   Defendants.
                                                  21

                                                  22           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

                                                  23   associations of persons, firms, partnerships, corporations (including parent corporations) or other

                                                  24   entities (i) have a financial interest in the subject matter in controversy or in a party to the

                                                  25   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

                                                  26   substantially affected by the outcome of this proceeding:

                                                  27           •   BlackRock, Inc.; The Vanguard Group

                                                  28

                                                                                                           -1-
                                                         CASE NO. 3:19-cv-07578                                   CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
       Case 4:19-cv-07578-JSW Document 4 Filed 11/18/19 Page 2 of 2



 1          Pursuant to Fed. R. Civ. Pro. 7.1, the undersigned certifies that Viavi Solutions Inc. is a
 2   publicly held corporation with no parent corporation, and the following publicly held
 3   corporations own 10% or more of Viavi Solutions Inc.’s stock:
 4          •   BlackRock, Inc.; The Vanguard Group
 5

 6    Dated: November 18, 2019                              VENABLE LLP

 7
                                                     By: /s/ William A. Hector
 8                                                       Frank C. Cimino, Jr. (pro hac vice)
                                                         FCCimino@venable.com
 9                                                       Megan S. Woodworth (pro hac vice)
10                                                       MSWoodworth@venable.com
                                                         Charles J. Monterio, Jr. (pro hac vice)
11                                                       CJMonterio@venable.com
                                                         VENABLE LLP
12                                                       600 Massachusetts Avenue, NW
                                                         Washington, D.C. 20001
13                                                       Telephone: (202) 344-4569
14                                                       Facsimile: (202) 344-8300

15                                                          William A. Hector
                                                            WAHector@venable.com
16                                                          VENABLE LLP
                                                            101 California Street, Suite 3800
17
                                                            San Francisco, CA 94111
18                                                          Telephone: (415) 653-3738
                                                            Facsimile: (415) 653-3755
19
                                                            Attorneys for Plaintiff Viavi Solutions Inc.
20

21

22

23

24

25

26

27

28

                                                      -2-
       CASE NO. 3:19-cv-07578                                 CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
